Citation Nr: 0726521	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-24 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hypertensive vascular disease as secondary to his service-
connected post-traumatic stress disorder (PTSD).

The May 2003 rating decision also denied service connection 
for coronary artery disease, bilateral hearing loss, and 
tinnitus.  In his VA Form 9, Appeal to Board of Veterans' 
Appeals, however, the veteran limited his appeal to the 
single issue of service connection for hypertensive vascular 
disease.  38 C.F.R. § 20.200 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his hypertensive vascular disease is 
related to his service-connected PTSD.  See 38 C.F.R. § 
3.310(a) (2006) (a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition).  
The Board finds that additional development is needed before 
it can adjudicate this claim.  

In an April 2003 letter, H.K., M.D., wrote, "[The veteran] 
has been under my professional care for his cardiac condition 
due to posttraumatic stress disorder."  Unfortunately, Dr. 
H.K. did not specify which cardiac disorder he was referring 
to, nor did he provide any rationale.  Thus, the Board is 
unable to grant the veteran's claim based on Dr. H.K.'s 
opinion.  Nevertheless, Dr. H.K.'s opinion is sufficient to 
trigger VA's duty to secure a medical opinion on the question 
as to whether the veteran's hypertensive vascular disease was 
either caused or aggravated by his service-connected PTSD.  
See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record also indicates that outstanding treatment records 
exist.  In this regard, none of Dr. H.K.'s treatment records 
have been associated with the claims file.  In addition, the 
record indicates that the veteran underwent a coronary bypass 
graft in 1999, but that records from that procedure are not 
in the claims file.  Thus, the RO should attempt to obtain 
these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them)

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his heart disease.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all outstanding records 
of this treatment, to include all 
treatment records from Dr. H.K., as well 
as treatment records associated with his 
coronary bypass grafting in 1999.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his hypertensive vascular 
disease.  The veteran's claims file 
should be made available to the examiner 
for review, and all necessary studies and 
tests should be conducted.  Following an 
examination of the veteran and a review 
of the claims file, the examiner should 
provide an opinion as to whether the 
veteran's hypertensive vascular disease 
was either caused or aggravated by his 
PTSD.  If it is determined that his 
hypertensive vascular disease was not 
caused but aggravated by his PTSD, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  In doing so, the RO 
must consider the provisions of 38 C.F.R. 
§ 3.310.  If the benefit sought is not 
granted, the veteran should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



